ORDER ACCEPTING RESIGNATION AND CONCLUDING PROCEEDING
On February 11, 1994, the Indiana Supreme Court Disciplinary Commission filed a "Verified Complaint for Disciplinary Action" in this case. Thereafter, the Respondent, James D. Kirke, tendered his "Affidavit of Resignation" pursuant to Indiana Admission and Discipline Rule 28, Section 17.
Having reviewed these matters, this Court now finds that Respondent's Affidavit meets the necessary elements of Admission and Discipline Rule 23(17), that the resignation should be accepted, and that, accordingly, all other proceedings pending in this case should be concluded.
IT IS, THEREFORE, ORDERED that the resignation of James D. Kirke is accepted, that he is hereby removed as a member of the Bar of this State, and that the Clerk of this Court is directed to strike his name from the roll of attorneys. Respondent must comply with the provisions of Admission and Discipline Rule 23(4) in order to become eligible for reinstatement.
IT IS FURTHER ORDERED that, by reason of this Order accepting Respondent's *723resignation, all issues not previously adjudicated in this proceeding are now concluded.
All Justices concur.